UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – January 3, 2011 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 9.01 Financial Statements and Exhibits 99: Press Release of Peoples Financial Services Corp., dated January 3, 2011, regarding Dividend Declaration. 2 EXHIBIT INDEX Exhibit Page Number of Manually Signed Original 99 Press Release of Peoples Financial Services Corp., dated January 3, 2011, regardingDividend Declaration. 4 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 3, 2011 /s/ Alan W. Dakey By: Alan W. Dakey President & CEO Dated: January 3, 2011 /s/ Debra E. Dissinger By: Debra E. Dissinger Executive Vice President/COO Dated: January 3, 2011 /s/ Joseph M. Ferretti By: Joseph M. Ferretti Sr. Vice President/CCO Dated: January 3, 2011 /s/ Frederick J. Malloy By: Frederick J. Malloy Vice President/Controller 4
